Citation Nr: 1544534	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder to include pes planovalgus and plantar fasciitis with arthritis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for asthma.

4.  Entitlement to an initial compensable disability rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The June 2008 rating decision denied service connection for a bilateral foot disorder indicating the disorders as two separate issues one identifying the left foot and the other merely indicating the issues as pes planovalgus and degenerative arthritis.  The notice provided to the Veteran was not clear whether the second issue related to the right foot or both feet.  While the notice of disagreement indicated the left foot disorder, other correspondence throughout the appeal period as well as the testimony indicated a claim for service connection for a bilateral foot disorder.  More recently a September 2011 rating decision denied service connection for bilateral plantar fasciitis.  The Veteran's claim for service connection has always been for a bilateral foot disorder which manifested by foot pain, no matter what the diagnosis.  Accordingly the issue has been recharacterized.

The issues involving service connection for sinusitis and the initial disability ratings assigned for allergic rhinitis and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current bilateral foot disorders diagnosed as pes planovalgus and plantar fasciitis with arthritis, which the probative medical evidence links to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder to include pes planovalgus and plantar fasciitis with arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The June 2008 rating decision denied symptoms for pes planovalgus of both the right and left foot on the basis that the disability existed prior to the Veteran's entry into service and that there was no evidence of worsening of the condition during service.   Simply put, this is not true.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

There is no clear and unmistakable evidence that the Veteran had pes planus, flat feet, prior to entering service.  The Veteran's January 1981 entrance examination reveals that clinical evaluation of the Veteran's feet was normal.  No diagnosis of pes planus is shown, and no report of any pre-existing foot disability is present on the accompanying report of medical history.  Accordingly, the presumption of soundness attaches and the Veteran is presumed sound upon her entry into service.  

Review of the other service treatment records does not reveal complaints of or treatment for foot pain during service.  In a July 2007 report of medical history the Veteran reported complaints of foot pain, specifically left heel pain, on her report of medical history.  In September 2007 her retirement examination was conducted.  Clinical evaluation of her feet was abnormal with a specific evaluation of moderate asymptomatic pes planus being indicated.  

In May 2008, VA Compensation and Pension examination of the Veteran was conducted within 5 months of her separation from service.  Examination revealed bilateral pes planus and moderate degree of valgus deformity to be present and the diagnosis was bilateral pes planovalgus.  X-ray examination revealed degenerative arthritic changes in both feet.  There is x-ray examination of degenerative arthritis of the feet within year of separation from service.  The RO stated that the arthritis also pre-existed service, but there is no evidence to support this finding.  

In April 2015, the Veteran's treating VA physician conducted an examination of the Veteran and completed a VA disability benefits questionnaire (DBQ).  Ultimately, the physician indicated diagnoses of bilateral pes planus and plantar fasciitis and linked both of these disabilities to use injury during service.  Accordingly, service connection for a bilateral foot disorder to include pes planovalgus and plantar fasciitis with arthritis is warranted based on the evidence of record.  


ORDER

Service connection for a bilateral foot disorder to include pes planovalgus and plantar fasciitis with arthritis is granted.  


REMAND

The May 2008 VA Compensation and Pension examination did not reveal a current diagnosis of sinusitis.  Subsequent VA treatment records along with an August 2015 DBQ indicated diagnoses of sinusitis.  Remand is required for a nexus opinion.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The April 2015 DBQ also indicates an increase in severity of the Veteran's asthma.  This evidence has not been reviewed at the RO level.  Also additional examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA respiratory examination(s) to determine the severity of his service-connected allergic rhinitis and asthma.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted, including the necessary pulmonary function tests and the examiner should review the results of any testing prior to completion of the report.  The examiner should also review the evidence of record and express an opinion as to whether any currently diagnosed sinusitis is related to the Veteran's complaints of upper respiratory symptoms during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


